Citation Nr: 0928033	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  07-35 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sensorineural 
hearing loss 

2.  Entitlement to service connection for with tinnitus 
(claimed as ringing in the ears).

3.  Entitlement to service connection for otitis external 
(claimed as ear infection). 


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
sensorineural hearing loss with tinnitus and otitis external.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Sensorineural hearing loss is not attributable to service 
and was not first manifest within one year of separation from 
service.

2.  Tinnitus is not attributable to service. 

3.  Otitis external is not attributable to service.


CONCLUSIONS OF LAW

1.  Sensorineural hearing loss was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5017 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5017 
(West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).

3.  Otitis external was not incurred in or aggravated by 
service.  38 U.S.C.A.         §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5017 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2008).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

The Veteran was notified in a VCAA letter dated in January 
2006, before the initial adjudication of the claims, of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agencies, or companies who had additional records to 
help decide his claims.  He was informed that VA would 
attempt to review his claims and determine what additional 
information was needed to process his claims, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

A January 2007 VCAA letter also informed the Veteran 
regarding the appropriate disability ratings or effective 
dates to be assigned.  Since the Board has concluded that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for the disabilities on 
appeal, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2008).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c) (2008).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded a VA audiological evaluation in 
October 2006, as to his claim of entitlement to service 
connection for sensorineural hearing loss and tinnitus, and 
an opinion as to these claims was obtained.  

As to the Veteran's claim of entitlement to service 
connection for otitis externa, a VA examination is not 
required.  There is no evidence of record indicating an in-
service event, injury, or disease related to the Veteran's 
ears, and the Veteran does not claim as such, and there is no 
evidence of treatment for symptoms of the same for many years 
after separation from service.  Thus, there is sufficient 
evidence to make a decision on the claim, and a VA 
examination is not required. 

The Veteran's identified, authorized, and available post-
service treatment records relevant to the issues on appeal 
have been requested or obtained.  In February 2006, the 
National Personnel Records Center (NPRC) responded to the 
RO's request for all service treatment records.  However, RO 
records indicate that service treatment records were not 
received from the NPRC.  A Formal Finding, dated in September 
2006, as to the unavailability of the Veteran's service 
treatment records was added to the record.  The Veteran, by 
his September 2006 statement, reported that he did not have 
any service treatment records in his possession and that he 
did not go to Sick Bay to report any ear problems.  The 
Veteran was informed that no service treatment records were 
available for review at the time of the November 2006 rating 
decision.  A November 2008 NPRC submission consisted of only 
the Veteran's service personnel records.  To date, however, 
no service treatment records have been located.  

Accordingly, all available records and medical evidence have 
been obtained in order to make an adequate determination as 
to these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  The Veteran's otitis external, 
however, is not a disability for which service connection may 
be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

Where a combat wartime veteran alleges he suffers disability 
due to an injury incurred in service, 38 U.S.C.A. § 1154(b) 
(West 2002) must be considered.  Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 
(1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Sensorineural Hearing Loss and Tinnitus

The Veteran, at the time of his January 2007 Notice of 
Disagreement, asserted that he experienced hearing loss and 
continuous tinnitus during his period of service.  The 
Veteran, by his statements dated in February 2006, April 
2006, January 2007, and October 2007, described his 
experiences during his period of service as a Tank Commander, 
among other assignments, with incoming mortar and rifle fire 
and outgoing tank fire.  The Veteran, in support of his 
claim, also submitted a number of statements from fellow 
service members wherein they described similar experiences.  

The Veteran's available service personnel records do not list 
his military occupational specialty.  The Veteran's Sea and 
Air Travel Embarkation Slips indicate that he arrived in 
Inchon, Korea on March 12, 1953 and departed K-16 Korea on 
January 20, 1954.  His Record of Service indicates that he 
was assigned to Anti-Tank Company, 1st Marines, 1st Marine 
Division, Fleet Marine Force.  A notation in his service 
personnel records indicates that the Veteran participated in 
action against the enemy (Communist Forces) on the Western 
Korean Front.  As the Veteran's assignments are consistent 
with exposure to acoustic trauma in combat, the Board finds 
that the Veteran's contentions of noise exposure in service 
are consistent with his circumstances of service.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Having determined that the Veteran was exposed to acoustic 
trauma in service, the Board must now determine whether the 
Veteran has a current diagnosis of hearing loss and/or 
tinnitus for which service connection may be granted and 
whether there is nexus between such disabilities and his 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Private treatment records dated in July 2004 indicate that 
the Veteran denied experiencing tinnitus.  At that time, the 
Veteran was diagnosed with some presbycusis and cerumen 
impaction.

The Board notes that private treatment records dated in 
November 2004 indicate that the Veteran was diagnosed with 
hearing loss, and in December 2004 he was diagnosed with a 
mild to moderate sensorineural hearing loss.  The audiogram 
associated with the Veteran's private treatment, however, 
provides the results of audiometric testing in graphical 
form.  The Board is unable to accept such interpretation in 
an effort to determine hearing acuity.  Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (holding that neither the Board nor 
the RO may interpret graphical representations of audiometric 
data).

VA treatment records in August 2004 indicate that the Veteran 
denied experiencing hearing loss or tinnitus.  

A January 2006 VA audiology consultation record indicates 
that the Veteran reported difficulty understanding speech in 
the presence of background noise and on the telephone.  The 
Veteran reported that he perceived such to be poorer in the 
left ear, due to noise exposure in the military as he wore a 
communications headset on his left ear only and exposed his 
right ear to gunfire and tank engines.  The audiologist noted 
the Veteran's military and post-occupational noise exposure, 
vertigo, and chronic otitis external.  The Veteran denied 
recreational noise exposure, tinnitus, family history of 
hearing loss, use of hearing instruments, and ear surgery.  
Audiometric testing could not be completed due to excessive, 
deep cerumen.    

A January 2006 VA audiology progress note indicates mild to 
moderate sensorineural hearing loss in the right ear and 
moderate to moderately severe sensorineural hearing loss in 
the left ear.  The audiologist opined that the Veteran's 
results were consistent with cochlear involvement exacerbated 
by aging, that significant medical problems remained a 
contributing factor, and that military noise exposure was 
likely a contributing factor.  The audiologist opined that 
the Veteran was coping well with tinnitus of cochlear origin.   

The first evidence demonstrating a clinical diagnosis of VA-
compliant bilateral hearing loss is dated in October 2006.  
At that time, the Veteran underwent VA audiological 
evaluation.  The Veteran reported constant, bilateral 
tinnitus that began in the military.  The Veteran reported 
that at first it went away but now it is constant and he is 
unsure how long it has been constant.  The Veteran reported 
military noise exposure to include combat noise, tanks, and 
explosions.  The Veteran reported pre-service and post-
service occupational noise exposure in a steel mill.   
Results of audiometric testing revealed VA-compliant 
bilateral hearing loss as the following pure tone thresholds, 
in decibels, were noted:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
30
35
35
LEFT
15
25
30
55
60

The averages were 33 in the right ear and 43 in the left ear.  
Speech recognition ability was 96 percent, bilaterally.  

The examiner noted the Veteran's history, as contained in the 
claims file, to include the instance of VA treatment dated in 
January 2006 wherein the Veteran denied experiencing tinnitus 
and the audiologist reported that the Veteran was coping well 
with tinnitus.  The examiner reported that he could not 
provide an opinion as to the relationship between the 
Veteran's current sensorineural hearing loss and tinnitus, 
and his military service without resorting to speculation.  
His rationale included the length of time between the claimed 
acoustic trauma to the present, the conflicting reports 
within the record as to the presence/absence of tinnitus, the 
positive history for post-service occupational noise 
exposure, and the lack of documentation of hearing loss or 
tinnitus before 2004.  The examiner opined that the Veteran's 
mild hearing loss is just as likely related to presbycusis.  
The examiner noted that she had reviewed the Veteran's claims 
file.

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The opinion rendered at the time of the January 2006 
audiological progress note, that military noise exposure 
remains a contributing factor to the Veteran's hearing loss, 
was made without providing an objective medical basis for 
such a finding.  

The thoroughness of the examination, opportunity to review 
relevant facts related to the Veteran's case history, and 
rationale provided for the opinion rendered at the time of 
the October 2007 VA audiological evaluation, accord this 
opinion, that the Veteran's current sensorineural hearing 
loss and tinnitus cannot be related to military service 
without resorting to speculation, more probative value than 
the January 2006 notation that the Veteran's military noise 
exposure remains a contributing factor to the Veteran's 
hearing loss.  Accordingly, the required medical nexus is not 
found, and service connection is not warranted.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As 
there is no probative evidence establishing a medical nexus 
between the Veteran's period of service and his sensorineural 
hearing loss and/or tinnitus, service connection for the same 
is not warranted.  

The Board acknowledges that the Veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experienced, including that he experienced decreased hearing 
acuity and tinnitus while in service.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994).  However, with regard 
to the Veteran's assertion that his sensorineural hearing 
loss and tinnitus are the result of in-service noise 
exposure, the Veteran's assertion is not competent to 
establish a medical nexus between his sensorineural hearing 
loss and/or tinnitus, and service.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (holding that lay testimony is competent 
to establish pain or symptoms, but not establish a medical 
opinion).  Absent any medical evidence that that the 
Veteran's sensorineural hearing loss with tinnitus is related 
to service, or to any incident therein, service connection is 
not warranted.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(noting that the question of whether a diagnosed disability 
is etiologically related to active service requires competent 
medical evidence).

In this case, service connection is not warranted on a direct 
basis.  The weight of the credible evidence does not 
establish that the Veteran's sensorineural hearing loss 
and/or tinnitus began in service.  While the Board 
acknowledges that the Veteran's service treatment records are 
unavailable, there is no record of any continuous symptoms 
from the time of the Veteran's separation from service 
onward.  Even giving the Veteran the benefit of the doubt as 
to the first indication of his disabilities, he was still not 
noted to have hearing loss and tinnitus until 50 years after 
separation from service.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (noting that normal medical findings at the 
time of separation from service, as well as absence of any 
medical records of a diagnosis or treatment for many years 
after service, is probative evidence against a claim).  In 
view of the lengthy period without evidence of treatment, 
there is no evidence of a continuity of treatment, and this 
weighs heavily against the claims.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

While the Veteran's sensorineural hearing loss is a condition 
for which presumptive service connection may be granted, the 
evidence of record does not indicate that such manifested to 
a compensable degree within one year of separation from 
service.  

As the preponderance of the evidence is against the Veteran's 
claims of entitlement to service connection for sensorineural 
hearing loss and tinnitus, the "benefit-of-the-doubt" rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Otitis External

The Veteran, at the time of his January 2007 Notice of 
Disagreement, asserted that he began to experience ear 
infections after the time of his separation from service in 
1954.  

The first evidence demonstrating a clinical diagnosis of 
otitis external is dated in November 2004.  At that time, the 
Veteran was diagnosed with bilateral otitis external.  The 
Veteran reported that ever since the Korean War, anytime he 
gets water in his ears, he gets recurrent ear infections.  
The Veteran reported that he had been seeing specialists his 
whole life for ear infections.  Private treatment records 
dated in December 2004, June 2005, and August 2005, indicate 
that the Veteran was treated for otitis external.  

VA treatment records dated in August 2005 indicate that the 
Veteran complained of weeping eardrums and decreased hearing 
and was diagnosed with ear irritation of unknown etiology.  
VA treatment records dated in March 2006 indicate that the 
Veteran reported a history of otitis external.  VA treatment 
records dated in April 2006 indicate that the Veteran 
complained of ear pain and was diagnosed with otitis 
external.

There is no indication, however, that any of the Veteran's 
treatment providers have opined as to a relationship between 
the Veteran's otitis external and his period of military 
service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As 
there is no probative evidence establishing a medical nexus 
between the Veteran's period of service and his otitis 
external, service connection for the same is not warranted.  

The Board acknowledges that the Veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experienced, including that he experienced ear infections 
after he gets water in his ears ever since he was discharged 
from service.  See, e.g., Layno, 6 Vet. App. 465.  However, 
with regard to the Veteran's assertion that his otitis 
external is related to his period of service, the Veteran's 
assertion is not competent to establish a medical nexus 
between his otitis external and service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that lay testimony 
is competent to establish pain or symptoms, but not establish 
a medical opinion).  Absent any medical evidence that that 
the Veteran's otitis external is related to service, or to 
any incident therein, service connection is not warranted.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (noting that 
the question of whether a diagnosed disability is 
etiologically related to active service requires competent 
medical evidence).

In this case, service connection is not warranted on a direct 
basis.  The weight of the credible evidence does not 
establish that the Veteran's otitis external began in 
service, nor does the Veteran assert as such.  There is no 
record of any continuous symptoms from the time of the 
Veteran's separation from service onward.  Rather, the record 
establishes that 50 years after separation from service, the 
Veteran was diagnosed with and treated for otitis external.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (noting 
that normal medical findings at the time of separation from 
service, as well as absence of any medical records of a 
diagnosis or treatment for many years after service, is 
probative evidence against a claim).  In view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Additionally, because the Veteran's otitis external is not a 
condition for which presumptive service connection may be 
granted, service connection is not warranted on a presumptive 
basis.

As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for otitis 
external, the "benefit-of-the-doubt" rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Service connection for sensorineural hearing loss is denied.

Service connection for with tinnitus (claimed as ringing in 
the ears) is denied.

Service connection for otitis external (claimed as ear 
infection) is denied. 


____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


